Title: To George Washington from Jacob Bayley, 19 August 1782
From: Bayley, Jacob
To: Washington, George


                  
                     Sir
                     Newbury 19th August 1782
                  
                  My last letter to your Excelency was from Newbury in which I Informed of the misfortune of my Famely &c. Since other accounts accured which I Sent to President of the State of Newhampr. with a Desire that he would forward to you, the Enemy are Continually hanging on our Skirts thier main object is my Self, the State of Newhampr. has Sent about fifty men here by which means I am more out of thier power but they Continue to Captivate and Sware our Best men last thirsday fifteen of the Enemy Captivated two young men in the night and Swore three more at peacham Eighteen miles on Hazens road thier names were Benja. Bayley & Luther Bayley; one of the Enemys party deserted to us and Says the Enemy are Determined if the people on the River do not comply as the people on the west of the mountains have Done they will destroy the whole country he Says that 1600 Barrils of provitions have been lately carried up the Lake that large quantitys of Salt Rum &c. was also Sent up the lake for the Inhabitants on the grants he Says he was up with one load himself, thier has five officers this Season all belonging to Pinsilvenia made thier Escape from Montreal Jail and came to us three Hessian Soldiers Deserted to us the week before last Six of the Royal Rangers out on a party Disarmed thier officer and two others and Deserted to us and brought in thier own and the others arms we Sent the men down Country to Exeter, as the former Broke jail Could give no anr meterial the latter was from Masceo fort and could have but little oppertunity to know much they only Inform that the Enemy had marched a road from Masceo fort to the End of Hazens road which is about thirty miles, the fort is a little South of East from St Johns at about fourteen miles Distance.
                  
               